PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROSSI, Jose, E
Application No. 17/531,253
Filed: November 19, 2021
For: APPARATUS AND PROCESS FOR FORMING AN OVAL SHAPED HVAC DUCT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.102(c)(1), filed November 19, 2021 to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02,
Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP
§ 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the
applicant is 65 years of age, or more, such as applicant’s statement or a statement from a
registered practitioner that he or she has evidence that the applicant is 65 years of age or older.
No fee is required.

The instant petition includes a statement by a registered attorney, Dennis Haszko, having
evidence showing the named inventor in the application is 65 years of age or older. Accordingly,
the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at 571-272-
0986. All other inquiries concerning either the examination or status of the application should be
directed to the Technology Center.



/FELICIA ALLEN-JENKINS/Paralegal Specialist, OPET